Title: From Thomas Jefferson to Meriwether Lewis, 4 July 1803
From: Jefferson, Thomas
To: Lewis, Meriwether


          
            Dear Sir
                     
            Washington. US. of America. July 4. 1803.
          
          In the journey which you are about to undertake for the discovery of the course and source of the Missisipi, and of the most convenient water communication from thence to the Pacific ocean, your party being small, it is to be expected that you will encounter considerable dangers from the Indian inhabitants. should you escape those dangers and reach the Pacific ocean, you may find it imprudent to hazard a return the same way, and be forced to seek a passage round by sea, in such vessels as you may find on the Western coast. but you will be without money, without clothes, & other necessaries; as a sufficient supply cannot be carried with you from hence. your resource in that case can only be in the credit of the US. for which purpose I hereby authorise you to draw on the Secretaries of State, of the Treasury, of War & of the Navy of the US. according as you may find your draughts will be most negociable, for the purpose of obtaining money or necessaries for yourself & your men: and I solemnly pledge the faith of the United States that these draughts shall be paid punctually at the date they are made payable. I also ask of the Consuls, agents, merchants & citizens of any nation with which we have intercourse or amity to furnish you with those supplies which your necessities may call for, assuring them of honorable and prompt retribution. and our own Consuls in foreign parts where you may happen to be, are hereby instructed & required to be aiding & assisting to you in whatsoever may be necessary for procuring your return back to the United States. And to give more entire satisfaction & confidence to those who may be disposed to aid you, I Thomas Jefferson, President of the United States of America, have written this letter of general credit for you with my own hand, and signed it with my name.
          
            Th: Jefferson
          
        